  Case: 1:66-cv-01459 Document #: 799 Filed: 01/15/19 Page 1 of 2 PageID #:10983



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 DOROTHY GAUTREAUX, et al.,                       )
                                                  )
        Plaintiffs,                               )         Case Number: 66 C 1459
                                                  )
        v.                                        )
                                                  )         Hon. Marvin E. Aspen
 CHICAGO HOUSING AUTHORITY, et al.,               )
                                                  )
        Defendants.                               )


  Agreed Objections to the Settlement Reached In Connection with Gautreaux v. Chicago
                     Housing Authority, et al., 66-cv-1459 (N.D. Ill.)

       The Cabrini-Green Local Advisory Council (“LAC”), Intervenor-Plaintiff, and Carol

Steele, LAC President and Class Member, by their attorneys, Richard M. Wheelock and LAF,

hereby submit their objections to which counsel for Plaintiffs and the Chicago Housing

Authority have agreed:

   1. The Settlement Agreement does not include all the orders related to the Cabrini-Green

       public housing development.

   2. It has been agreed by counsel for all the parties that the Order Of Final Approval Of

       Settlement Agreement should include the following language:

               The Orders specified below shall continue in effect and the Court retains
               jurisdiction to enforce said orders:

                      The Cabrini Orders of September 12, 2000, September 16, 2015 (Agreed
                      Order resolving outstanding litigation between the parties), September 16,
                      2015 (Minute Order granting agreed motion to approve modification of
                      consent decree in Cabrini-Green LAC v. CHA, et al., 96 C 6949), and
                      September 16, 2015, as amended on September 24, 2015, in their entirety
                      (including without limitation the redevelopment and non-development
                      matters addressed in such orders), even if the completion of the
  Case: 1:66-cv-01459 Document #: 799 Filed: 01/15/19 Page 2 of 2 PageID #:10984



                       redevelopment at and surrounding the former Cabrini-Green development
                       post-dates the termination of the Settlement Agreement.

                                                   Respectfully submitted,



                                                   s/ Richard M. Wheelock
                                                   ________________________________
                                                   Counsel for Intervenor-Plaintiff, Cabrini-
                                                   Green Local Advisory Council, and Carol
                                                   Steele, LAC President and Class Member

Richard M. Wheelock
LAF
120 S. LaSalle St., 9th floor
Chicago, IL 60603
312-347-8389




                                              2
